Citation Nr: 1452702	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for tinnitus and assigned a 10 percent evaluation effective October 19, 2007; granted service connection for right ear hearing loss and assigned a noncompensable evaluation effective October 19, 2007; and denied service connection for left ear hearing loss.  The Veteran appeals for higher initial evaluations and service connection for his left ear hearing loss.

During the pendency of the appeal, the RO issued a September 2011 rating decision granting service connection for left ear hearing loss, now characterized as bilateral hearing loss, and assigned a noncompensable evaluation effective October 19, 2007.  The Veteran continues to appeal for a higher initial evaluation for his bilateral hearing loss and tinnitus.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  As such, the issues have been recharacterized as reflected on the title page.  

In his March 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  He cancelled a hearing scheduled for him in November 2012, and the record does not reflect that he has made a further request to reschedule the cancelled hearing.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn.  

In October 2012, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran has, at worst, Level V hearing in his right ear and Level II hearing in the left ear.  

2.  The Veteran's tinnitus has the maximum schedular rating under the applicable rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).

2.  The assignment of an evaluation in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's post-service treatment records and lay statements are in the file.

The Veteran underwent VA audiological examinations in March 2008 and June 2011 for his bilateral hearing loss and tinnitus.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's claims file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the Veteran has not contended, and the evidence does not suggest, that his bilateral hearing loss or tinnitus have worsened since the June 2011 examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.  

II.  Higher Initial Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Bilateral Hearing Loss

As previously stated above, the RO, in September 2008 and September 2011 rating decisions, granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation effective October 19, 2007, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Veteran contends that he is entitled to a higher evaluation for his bilateral hearing loss, because he has difficulty hearing conversations, high-pitched sounds and when background noise is present.  He also complained of hearing problems while watching television.  He used hearing aids, but he reported that they were ineffective.  

The March 2008 VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 15, 70, 85, and 85 dB, respectively, for an average over the four frequencies of interest of 64 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 15, 65, 70, and 70 dB, respectively, for an average over the four frequencies of interest of 55 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 84 percent in the right ear and 92 percent in the left ear.  These results show that the Veteran has exceptional hearing loss in the right ear as contemplated in 38 C.F.R. § 4.86.  The left ear results do not show exceptional hearing loss.  

The March 2008 measurement results for the right ear show that the application of 38 C.F.R. § 4.85 Table VI results in the assignment of Roman III and the application of 38 C.F.R. § 4.85 Table VIa results in the assignment of Roman Numeral V.  For the left ear, application of 38 C.F.R. § 4.85 Table VI results in assignment of Roman Numeral I to the left ear.  As the Table VIa results reflect a higher Roman Numeral for the right ear, Roman Numeral V will be used for the purpose of determining a disability rating.  A zero percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V with column I.  

At a June 2011 VA examination, the Veteran's puretone thresholds were in the right ear at 1000, 2000, 3000, and 4000 Hz of 10, 65, 75, and 80 dB, respectively, for an average over the four frequencies of interest of 57.5 dB.  Test results of puretone thresholds were in the left ear of 1000, 2000, 3000, and 4000 Hz of 10, 65, 70, and 75 dB, respectively, for an average over the four frequencies of interest of 55 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 82 percent in the right ear and 86 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the June 2011 measurement results in assignment of Roman Numeral IV to the right ear and Roman Numeral II to the left ear, for the purpose of determining a disability rating.  A zero percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column II.  

The Veteran submitted a September 2012 private audiometer report.  Test results of puretone thresholds were in the right ear of 1000, 2000, and 4000 Hz of 20, 70, and 85 dB, respectively.  Test results of puretone thresholds were in the left ear 1000, 2000, and 4000 Hz of 25, 70, and 70 dB, respectively.  The report did not record puretone thresholds in either the right or left ear at the 3000 Hz frequency.  Word recognition scores were 48 percent in the right ear and 52 percent in the left ear.  The report does not reflect whether the scores were based on a Maryland CNC word list.  The Board finds that the September 2012 private audiometer report does not comply with VA regulations for rating purposes.  See 38 C.F.R. § 4.85.  

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  Here, clarification as to whether the private audiologist used the Maryland CNC word list to obtain the word recognition scores is not necessary, because the private audiologist did not record the puretone threshold results at 3000 Hz for either ear.  As a result, the September 2012 private audiometer report is not adequate for rating purposes and is less probative than the March 2008 and June 2011 VA examinations.  

The March 2008 and June 2011 audiological test results do not provide for assignment of a compensable evaluation for the Veteran's bilateral hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the June 2011 VA examiner noted that the Veteran's hearing loss impacted his usual occupation and daily activities exhibited by his difficulty hearing conversations in noisy and quiet environments.  

The Board has considered the Veteran's statements that his bilateral hearing loss is worse than his initial noncompensable evaluation and that he is entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is most probative of the degrees of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").

In sum, the Board finds that there is no audiological evidence of record to support an initial compensable evaluation for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against the claim, therefore, the Veteran's claim for a higher evaluation must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

The Board's findings above are based on the rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

Here, it must be found that the Veteran's disability picture is reasonably contemplated by the rating schedule.  

As a threshold matter, it is important to understand that the rating schedule is designed to compensate for the effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.15.  Also significant, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").  

With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including difficulty hearing other people talk.  Referral for extraschedular consideration cannot be made on this basis.  

As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

Tinnitus

A 10 percent evaluation is currently assigned to the Veteran's tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran is seeking a higher evaluation.

Diagnostic Code 6260 assigns only a single evaluation of 10 percent for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2014).  Therefore, the Veteran cannot be assigned an evaluation in excess of 10 percent for both ears.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Thun, supra. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, according to the March 2008 and June 2011 VA examination reports, the Veteran reported that he has constant ringing in both ears.  Indeed, the Veteran has not identified any symptoms not contemplated in the current 10 percent rating under Diagnostic Code 6260.

There is also no evidence in the record of an exceptional or unusual clinical picture. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.  



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


